United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, CRIMINAL
INVESTIGATION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0516
Issued: September 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 17, 2021 appellant filed a timely appeal from an August 21, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 21, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted January 6, 2020 employment incident.
FACTUAL HISTORY
On January 18, 2020 appellant, then a 46-year-old criminal investigator/special agent, filed
a traumatic injury claim (Form CA-1) alleging that on January 6, 2020 she sustained a lower back
injury when she was exercising by running through a neighborhood while in the performance of
duty. She asserted that, after running, her “lower back felt different,” and she reported that her
back pain worsened as the days passed and then started to radiate down into her right leg and hip. 3
Appellant stopped work on January 15, 2020. OWCP assigned the claim File No. xxxxxx383 and
administratively approved payment for a limited amount of medical expenses without formally
adjudicating the claim.4
In support of her claim, appellant submitted a January 14, 2020 report from Dr. Jeffrey
Sabloff, a Board-certified orthopedic surgeon, who advised that appellant had been disabled from
work since January 14, 2020 and could not return to work until after her next scheduled
appointment on January 28, 2020, when further disability would be determined. On January 28,
2020 Dr. Sabloff indicated that appellant had been disabled since January 28, 2020 and could not
return to work until February 18, 2020, when further disability would be determined. The findings
of a February 12, 2020 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
contained an impression of mild levoscoliosis, disc disease at L4-5 and L5-S1, and mild
degenerative changes. On February 18, 2020 Dr. Sabloff noted that appellant had been disabled
since February 18, 2020 and could not return to work until March 17, 2020, when further disability
would be determined.
In a February 19, 2020 attending physician’s report (Form CA-20), Dr. Sabloff noted,
regarding the history of injury, “[i]mpact from running due to prior back injury sustained at work,”
and diagnosed lumbar disc herniation and degenerative disc disease, lumbar, related to the reported
employment activity. He checked a box marked “Yes” to indicate that the diagnosed conditions
were caused or aggravated by the reported employment activity and added the notation, “Due to
fall. No prior injury.” Dr. Sabloff found that appellant was totally disabled for the period
January 14 through March 17, 2020. In a duty status report (Form CA-17) dated March 5, 2020,
he listed the date of injury as January 6, 2020 and noted regarding how the injury occurred,
Appellant asserted that she sustained a prior back injury in the form of a herniated disc with a 10 percent “disability
rating” as a result of a motor vehicle accident.
3

4

In a separate claim, assigned OWCP File No. xxxxxx506, OWCP had previously accepted that appellant sustained
a June 18, 1998 traumatic injury in the form of neck and lumbar sprains as a result of a work-related motor vehicle
accident. In another claim, assigned OWCP File No. xxxxxx845, appellant claimed a low back injury due to a
November 19, 2002 motor vehicle accident at work, but the claim was denied by OWCP on January 13, 2003. In
another claim, assigned OWCP File No. xxxxxx691, OWCP had previously accepted that appellant sustained a
November 28, 2006 traumatic injury in the form of a lumbosacral strain when she was moving boxes at work and felt
something pop in her low back. OWCP has not administratively combined these claims with the current claim, File
No. xxxxxx383.

2

“[i]mpact from running due to prior back injury sustained at work from a [motor vehicle accident].
[Form CA-1] is on file -- herniated disc.” Dr. Sabloff diagnosed lumbosacral sprain “due to injury”
and found that appellant was totally disabled from work. In a March 6, 2020 Form CA-17 report,
he listed the date of injury as January 6, 2020 and provided the same description of the injury
mechanism as in his March 5, 2020 report. Dr. Sabloff diagnosed lumbar disc herniation “due to
injury” and advised that appellant was totally disabled from work.
In a March 17, 2020 report, Dr. Sabloff indicated that appellant could return to light-duty
work on March 18, 2020 with restrictions of teleworking at home for four hours per day until her
follow-up appointment on April 7, 2020. Appellant submitted unsigned reports, dated between
February 13 and March 23, 2020, which reported the findings of physical therapy sessions. She
also submitted rehabilitation flowsheets from the same period, which contained illegible
signatures.
In a March 25, 2020 development letter, OWCP informed appellant of the deficiencies of
her claim. It advised her as to the type of additional factual and medical evidence required and
provided a questionnaire for her completion. By separate development letter of even date, OWCP
requested additional information from the employing establishment, including whether appellant’s
work required her to engage in the reported January 6, 2020 activities. It afforded both parties 30
days to respond.
Appellant submitted an April 2, 2020 statement in which she indicated that on January 6,
2020 she was running/jogging in her neighborhood for approximately 15 minutes as part of a workrelated physical fitness program when she felt a strange sensation and pain in her back. She
reported that she bent down on one knee to stretch her muscles, and then lost her balance and fell
to the ground.5 Appellant also submitted an exercise activity log, signed by appellant on March 26,
2020 and a supervisor on April 7, 2020, which contained a January 6, 2020 entry referencing
flexibility exercises and jogging.
Appellant submitted a March 18, 2020 Form CA-20 report from Dr. Sabloff who noted
regarding the history of injury, “[i]mpact from running due to prior back injury sustained at work,”
and diagnosed lumbar disc herniation and degenerative disc disease (lumbar) related to the
reported employment activity. Dr. Sabloff checked a box marked “Yes” to indicate that the
diagnosed conditions were caused or aggravated by the employment activity and added the
notation, “Due to fall.” He found that appellant was totally disabled from work for the period
January 14 through March 17, 2020, and indicated that she could return to light-duty work on
March 18, 2020.
In a May 1, 2020 report, Dr. Sabloff advised that appellant could return to light-duty work
on April 8, 2020 with restrictions of teleworking at home for four hours per day until her followup appointment on April 28, 2020. In another May 1, 2020 report, he indicated that appellant
could return to work on April 29, 2020 “without any law enforcement component” until her

5
Regarding prior back problems, appellant indicated that she was involved in a work-related motor vehicle accident
approximately 18 or 19 years prior and had experienced “back/leg issues” since the accident.

3

follow-up appointment on May 26, 2020. Appellant also submitted an unsigned physical therapy
report dated March 18, 2018.
In an April 7, 2020 statement, appellant’s supervisor advised that appellant was
participating in an approved physical fitness program required by her work at the time of the
claimed injury on January 6, 2020.
By decision dated May 4, 2020, OWCP accepted that appellant was in the performance of
duty on January 6, 2020 when she ran through her neighborhood, felt pain in her back and right
hip/leg, and fell onto the ground while kneeling on one knee. However, it denied her traumatic
injury claim because she failed to submit sufficient medical evidence to establish a diagnosed
medical condition causally related to the accepted January 6, 2020 employment incident.
On May 29, 2020 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review. In an accompanying statement, she indicated that the
work-related motor vehicular accident to which she previously referred had occurred on
June 18, 1998.6 Appellant submitted a January 14, 2020 report from Dr. Sabloff who noted that
appellant reported that, beginning approximately one week prior “with no specific injury,” she
experienced mid-back pain, which radiated into her low back. 7 Dr. Sabloff provided physical
examination findings and diagnosed degenerative disc disease of the lumbar spine. On January 28,
2020 he again diagnosed degenerative disc disease of the lumbar spine and recommended
additional diagnostic testing of the lumbar spine. In February 18, April 7 and 28, 2020 reports,
Dr. Sabloff diagnosed degenerative disc disease of the lumbar spine and lumbar disc herniation.
In a May 12, 2020 report, Dr. Sabloff summarized his treatment of appellant since
January 14, 2020 and advised that her diagnosis was herniated disc at L4-5, bulging disc at L5-S1,
and lumbar sprain. He indicated that appellant could not perform her special agent job at full
capacity and noted that he had asked her not to perform heavy activities until she was completely
healed. In a May 19, 2020 report, Dr. Sabloff diagnosed degenerative disc disease of the lumbar
spine and lumbar disc herniation. He opined that appellant, by having to run in order to maintain
her special agent position, “exacerbated a preexisting condition.” Dr. Sabloff advised that
appellant would remain on limited-duty work.8 In another May 19, 2020 report, he indicated that
appellant could return to work on May 26, 2020 “without any law enforcement component” until
her next appointment on July 7, 2020.
By decision dated August 21, 2020, OWCP’s hearing representative conducted a review of
the written record and affirmed the May 4, 2020 decision.

6

Appellant also submitted an undated document in which she answered questions from an unidentified source
regarding the 1998 motor vehicle accident.
7

Appellant reported that she had been involved in a motor vehicle accident 19 years prior and had a herniated disc

8
The Board notes that the case record contains a version of the May 19, 2020 report that includes handwritten edits
initialed by Dr. Sabloff.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.9 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 10
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.11 The second component is whether the employment incident caused a personal injury. 12
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.13 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medica l
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment incident.14
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 15

9
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
10

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
11

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

12

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

13

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

15
Federal (FECA) Procedure Manual, Par2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

5

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted January 6, 2020 employment incident.
Appellant submitted a February 19, 2020 Form CA-20 report from Dr. Sabloff who noted,
regarding the history of injury, “[i]mpact from running due to prior back injury sustained at work,”
and diagnosed lumbar disc herniation and degenerative disc disease, lumbar, related to the reported
employment activity. Dr. Sabloff checked a box marked “Yes” to indicate that the diagnosed
conditions were caused or aggravated by the reported employment activity and added the notation,
“Due to fall. No prior injury.” On March 18, 2020 he produced a similar Form CA-20 report in
which he checked a box marked “Yes” to indicate that the same diagnosed conditions were caused
or aggravated by the employment activity and added the notation, “Due to fall.” Appellant’s
burden of proof includes the necessity of furnishing an affirmative opinion from a physician who
supports his or her conclusion with sound medical reasoning. 16 Dr. Sabloff provided no rationale
for his opinion on causal relationship in these reports; therefore, these reports do not provide an
opinion on whether the claimed disability is causally related to the accepted employment injury. 17
As such, Dr. Sabloff’s February 19 and March 18, 2020 reports are insufficient to discharge
appellant’s burden of proof regarding her claim for a January 6, 2020 traumatic employment injury.
In a March 5, 2020 Form CA-17 report, Dr. Sabloff listed the date of injury as January 6,
2020 and noted regarding how the injury occurred, “[i]mpact from running due to prior back injury
sustained at work from a [motor vehicle accident]. [Form CA-1] is on file -- herniated disc].” He
diagnosed lumbosacral sprain “due to injury” and found that appellant was totally disabled from
work. Dr. Sabloff produced a similar Form CA-17 report on March 6, 2020, although he
diagnosed lumbar disc herniation “due to injury,” instead of lumbosacral sprain “due to injury.”
The Board finds, however, that these reports are of limited probative value because Dr. Sabloff
did not provide a rationalized medical opinion explaining the medical process through which the
accepted January 6, 2020 employment incident could have caused the diagnosed conditions.18 The
Board has held that a report is of limited probative value regarding causal relationship if it does
not contain medical rationale explaining how an employment activity could have caused or
aggravated a medical condition. 19 Therefore, these reports are insufficient to establish appellant’s
traumatic injury claim.
In a May 19, 2020 report, Dr. Sabloff diagnosed degenerative disc disease of the lumbar
spine and lumbar disc herniation and opined that appellant, by having to run in order to maintain
her special agent position, “exacerbated a preexisting condition.” Although he suggested a workrelated cause for an aggravation of appellant’s back condition, his report is of limited probative
16

J.A., Docket No. 18-1586 (issued April 9, 2019); Lillian M. Jones, 34 ECAB 379, 381 (1982).

17

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

18

The Board notes that, although appellant mentioned a prior back injury due to a June 18, 1998 motor vehicle
accident in some of her statements of record, she has only claimed that her back and right hip/leg conditions on and
after January 6, 2020 were causally related to the accepted January 6, 2020 employment incident.
19

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

6

value because he did not describe the January 6, 2020 employment incident or provide a
rationalized medical opinion relating a specific diagnosed condition to that employment incident.
As noted, a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how an employment activity could have caused or aggravated a
medical condition.20 Therefore, this report also is insufficient to establish appellant’s traumatic
injury claim.
Appellant submitted several brief reports in which Dr. Sabloff denoted various periods of
partial and total disability, including reports dated January 14 and 28, February 18, March 17, and
May 1 and 19, 2020. In January 14 and 28, February 18, and April 7 and 28, 2020 reports,
Dr. Sabloff diagnosed degenerative disc disease of the lumbar spine and/or lumbar disc herniation.
In a May 12, 2020 report, he summarized his treatment of appellant since January 14, 2020 and
advised that her diagnosis was herniated disc at L4-5, bulging disc at L5-S1, and lumbar sprain.
However, these reports are of no probative value regarding appellant’s claim for a January 6, 2020
traumatic employment injury because they do not contain an opinion that appellant sustained a
specific diagnosed condition causally related to the accepted January 6, 2020 employment
incident. The Board has held that a medical report is of no probative value on a given medical
matter if it does not contain an opinion on that matter. 21 Therefore, these reports are insufficient to
establish appellant’s claim.
Appellant submitted unsigned reports, dated between February 13 and March 23, 2020,
which reported the findings of physical therapy sessions. She also submitted rehabilitation flow
sheets from the same period that contained illegible signatures. However, these reports are of no
probative value regarding appellant’s traumatic injury claim. The Board has held that a report may
not be considered as probative medical evidence if there is no indication that the person completing
the report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper
identification do not constitute probative medical evidence. 22 In addition, the Board notes that the
report of a physical therapist does not constitute probative medical evidence as a physical therapist
is not a physician under FECA. 23
Appellant also submitted the findings of a February 12, 2020 MRI scan of the lumbar spine
that contained an impression of mild levoscoliosis, disc disease at L4-5 and L5-S1, and mild

20

Id.

21

T.H., Docket No. 18-0704 (issued September 6, 2018). See also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018);Charles H. Tomaszewski, 39 ECAB 461 (1988).
22

C.B., Docket No. 09-2027 (issued May 12, 2010).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); S.T., Docket No. 17-0913 (issued June 23, 2017) (a physical
therapist is not a physician under FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as
physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
23

7

degenerative changes. However, diagnostic studies lack probative value as they do not address
whether employment factors caused the diagnosed condition. 24
As appellant has not submitted rationalized medical evidence establishing causal relationship
between her diagnosed conditions and the accepted January 6, 2020 employment incident, she has
not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition injury causally related to the accepted January 6, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 21, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

24

C.S., Docket No. 19-1279 (issued December 30, 2019).

8

